                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


BRIAN ALLEN TUCKER, #1847045                     §
                                                 §
VS.                                              § CIVIL ACTION NOS. 4:18cv324, 4:18cv800
                                                 §
DIRECTOR, TDCJ-CID                               §

                                    ORDER OF DISMISSAL

       The above-named and numbered cases were referred to United States Magistrate Judge

Christine A. Nowak, who issued a Report and Recommendation recommending that the petitions

be denied and dismissed with prejudice because they are time-barred. Petitioner filed objections.

       Having made a de novo review, the court concludes that the findings and conclusions of the

Magistrate Judge are correct, and the objections of Petitioner are without merit. Petitioner fails to

show that the Report and Recommendation is in error or that he is entitled to equitable tolling.

Accordingly, the court hereby adopts the findings and conclusions of the Magistrate Judge as the

findings and conclusions of the court. It is

       ORDERED that the petitions for writ of habeas corpus are DENIED and Petitioner’s cases

are DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

       ORDERED that all motions not previously ruled on are hereby DENIED.


              .    SIGNED this the 21st day of February, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE
